

	

		II

		Calendar No. 40

		109th CONGRESS

		1st Session

		S. 99

		[Report No. 109–27]

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Enzi introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			March 10, 2005

			Reported by Mr.

			 Domenici, without amendment

		

		A BILL

		To authorize the Secretary of the Interior to contract

		  with the city of Cheyenne, Wyoming, for the storage of the city’s water in the

		  Kendrick Project, Wyoming.

	

	

		1.Water storage

			 contracts

			(a)DefinitionsIn

			 this Act:

				(1)CityThe

			 term city means—

					(A)the city of

			 Cheyenne, Wyoming;

					(B)the Board of

			 Public Utilities of the city; and

					(C)any agency,

			 public utility, or enterprise of the city.

					(2)Kendrick

			 ProjectThe term Kendrick Project means the Bureau

			 of Reclamation project on the North Platte River that was authorized by a

			 finding of feasibility approved by the President on August 30, 1935, and

			 constructed for irrigation and electric power generation, the major features of

			 which include—

					(A)Seminoe Dam,

			 Reservoir, and Powerplant; and

					(B)Alcova Dam and

			 Powerplant.

					(3)SecretaryThe

			 term Secretary means the Secretary of the Interior, acting through

			 the Commissioner of Reclamation.

				(4)StateThe

			 term State means the State of Wyoming.

				(b)Contracts

				(1)In

			 generalThe Secretary may enter into 1 or more contracts with the

			 city for annual storage of the city’s water for municipal and industrial use in

			 Seminoe Dam and Reservoir of the Kendrick Project.

				(2)Conditions

					(A)Term;

			 renewalA contract under paragraph (1) shall—

						(i)have a term of

			 not more than 40 years; and

						(ii)may be renewed

			 on terms agreeable to the Secretary and the city, for successive terms of not

			 more than 40 years per term.

						(B)RevenuesNotwithstanding

			 the Act of May 9, 1938 (52 Stat. 322, chapter 187;

			 43 U.S.C.

			 392a)—

						(i)any

			 operation and maintenance charges received under a contract executed under

			 paragraph (1) shall be credited against applicable operation and maintenance

			 costs of the Kendrick Project; and

						(ii)any other

			 revenues received under a contract executed under paragraph (1) shall be

			 credited to the Reclamation Fund as a credit to the construction costs of the

			 Kendrick Project.

						(C)Effect on

			 existing contractorsA contract under paragraph (1) shall not

			 adversely affect the Kendrick Project, any existing Kendrick Project

			 contractor, or any existing Reclamation contractor on the North Platte River

			 System.

					

	

		March 10, 2005

		Reported without amendment

	

